DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Abstract
The abstract of the disclosure is objected to because:
The current abstract is too long.  The abstract should be limited to 150 word; and
The abstract should be submitted on a separate sheet with no other verbiage thereon.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0056, line 9, “nozzle 32” should be “nozzle 16”;
In paragraph 0059, line 1, “second container 24” should be “second container 34”;
In paragraph 0068, line 3, “has” should be deleted;
In paragraph 0070, lines 9-10, “aperture 40a” should be “aperture 36a”;
In paragraph 0073,  on lines 2 and 3, both occurrences of “second container 38” should be “rear cylinder 38” (see, for example, paragraph 0071, line 6 and paragraph 0074, line 1);
In paragraph 0079, lines 6-8, both occurrences of “engagement portion 28b” should be “engagement portion 29b” and
.  Appropriate correction is required.
The Applicant should review the entire specification and correct any other such minor informalities.  

Allowable Subject Matter
Claims 1-28 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Vogt et al., Coale and Vendrely et al. references are cited as being directed to the state of the art as teachings of other bone cement mixing and applying devices.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/9/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754